Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/21 has been entered.
Claims 1-24 have been canceled.  Claims 25-43 and 45 are still at issue and are present for examination. Claim 46 is withdrawn as drawn to non-elected invention. Claim 44 is canceled. 
Applicants' arguments filed on 6/28/21 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-43 and 45 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
(1) in response mailed 11/13/2020, applicants noted that SEQ ID NO:2 is the “mature polypeptide of SEQ ID NO:2” and refers to the exact same sequence as “SEQ ID NO:2”. Also applicant submitted an alignment of SEQ ID NO:1 and SEQ ID NO:2 showing that the two sequences are the same length and have 100% identity over 1037/1037 residues.
(2) the specification provides definition of a “mature polypeptide” in paragraph [0138] of the publication of the present application. Such paragraph provides that in one aspect, the mature polypeptide is amino acids 1-1037 of SEQ ID NO:2.
Accordingly, the metes and bounds of a claim reciting variants of SEQ ID NO:2 would be clear and hence, the rejection should be withdrawn.
These arguments were fully considered but again were found unpersuasive. Regarding applicant’s first argument, firstly, it is obvious that SEQ ID NO:2 is the exact sequence of  “SEQ ID NO:2“ and such remark does not provide any substantial response to the 112 second issue raised here and previously. Secondly, the examiner found no alignment results between SEQ ID NO:1-2 attached to (or as part of) applicant’s response of 11/13/2020. Further, it is puzzling how a DNA sequence (SEQ ID NO:1) and a polypeptide sequence (SEQ ID NO:2) were aligned together and the match was 100% over 1037/1037 residues!!
second argument, the paragraph [0138] in US2019/0185841that applicant mentioned does not clarify the relationship between SEQ ID NO:2 and its parent polypeptide sequence. 
Applicant is reminded that instant invention is not directed to SEQ ID NO:2 itself, but to 85% variants of said sequence with additional position-specific substitutions. Such variants also read on variants of its parent polypeptide(s) and currently, in the absence of knowing how SEQ ID NO:2 has been carved out of its parent polypeptide(s), there is no way of finding corresponding positions such as “753”, “754” etc. in said parent polypeptide(s).
Further, numerous Novozymes applications fully disclose such relationship between a “mature polypeptide” and parent thereof, see for example: 
US patent No. 6,372,464 (see the third paragraph under “Polypeptides Having Peroxidase activity”);
 US patent No. 8,080,386 (see under summary of invention”),
 US patent No. 8,067,218 (see under summary of invention), and tens and tens of others. 
For purposes of brevity all such applications are not listed here.  
Therefore, the issue raised here is nothing new and has been dealt with in many thorough applications of instant assignee.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 25-43 are rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 11,001,827 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the scope of said patented claims (generic) overlaps with the scope of claims in this application (directed to species). Further, according to US patent law practice, composition claims are always patented with polypeptide claims of identical scope. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656